PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
201United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/456,687
Filing Date: 28 Jun 2019
Appellant(s): Alam et al.



__________________
William Kalweit (Reg 70,481)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 2/29/2021

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Muscariello (US 20180242218) in view of Lord et al (US 20140328190).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muscariello et al hereinafter Muscariello (US 20180242218) in view of Lord et al hereinafter Lord (US 20140328190). 

Referring to Claim 1. Muscariello discloses a device for information centric network (ICN) interworking, the device comprising: processing circuitry; and a memory including instructions that, when executed, configure the processing circuitry to: receive a request at a convergence layer of a node (gateway/ICN nodes, , refer to abstract), the request originating at an application (refer to par 0044); determine a network protocol of several network protocols to use to transmit the request (refer to 0050, 0128, 0134, 0235, 0248, 0255); wherein to determine the network protocol, the instruction configure the processing circuitry to invoke an artificial neural network (ANN) on context and measurement information (ICN nodes have intelligence to decide which protocol to use) to select the network protocol (instruction execute by processor, and enable inference engine/forwarding engine, 512, to select a network protocol, refer to par Fig 5, 0134, 0135); and transmit the request via the network protocol (refer to par 0255, 0257, 0258).
Although Muscariello disclosed the invention specifically as claimed, Muscariello did not explicitly utilizing the term protocols and was not explicitly in disclosing convergence layer positioned between an application layer containing the application and network layers.
Lord, specially discloses determining a network protocol of several network protocols to transmit the request (dynamic config the device with defined protocol to exchange information: par 0035 and par 0052); Lord further teaches in details that the convergence layer positioned between an application layer containing the application and network layers (refer to Fig 2).   
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Muscariello with Lord because Lord’s teaching would allow the system of Muscariello to expertise the content delivery time.  

Referring to Claim 2.  Muscariello with Lord disclosed the device of claim 1, Muscariello discloses wherein, the ANN is a spiking neural network (inferences contains network, where refer to par 0128, 0304, 0251, 0257).

Referring to Claim 3.  Muscariello with Lord disclosed the device of claim 2, Muscariello discloses wherein, to transmit the request, the instructions configure the processing circuitry to use a second ANN to select a transportation medium (refer to par 0135).

Referring to Claim 4.  Muscariello with Lord disclosed the device of claim 1, Muscariello further disclose wherein, to determine the network protocol, the instructions configure the processing circuitry to use a hint from the application (refer to par 0300).

Referring to Claim 5.  Muscariello with Lord disclosed the device of claim 4, Muscariello further disclose wherein the hint includes a splitting suggestion (refer to par 0300) to split a single packet of the request into several packets (data is split into packets and uniquely identify by the content name, par 0042, 0048, 0181, 0302, 0310). 

Referring to Claim 6.  Muscariello with Lord disclosed the device of claim 1, Muscariello further discloses wherein, to transmit the request, the instructions configure the processing circuitry to create an ICN packet in response to selecting ICN as the network protocol (refer to par 0134).

Referring to Claim 7.  Muscariello with Lord disclosed the device of claim 6, Muscariello further discloses wherein the ICN packet includes a geographic restriction in a name of the ICN packet (refer to par 0054).

Referring to Claim 8.  Muscariello with Lord disclosed the device of claim 7, Muscariello further disclose wherein the instructions configure the processing circuitry to: determine a position of the node with respect to the geographic restriction (refer to par 0192); and forward the ICN packet based on the position of the node with respect to the geographic restriction (refer to par 0192).

Referring to Claim 9 – 24.  Claims are rejected under similar rational as claim 1-8.  










 (2) Response to Argument
Rejection under 35 U.S.C 103: Muscariello (US 20180242218) in view of Lord (US 20140328190): Claims 1-24. 
1) Appellant argues that it was not clear the motivation to combine Muscariello with Lord
Examiner respectfully disagrees. 
Muscariello discloses the invention about a heterogeneous access gateway where the gateway provides interfaces (select appropriate schema/interface, see par 0081), via hybrid ICN technology, for communicating/delivering services among different networks (see Fig 19 of Muscariello).  Muscariello, in one of the embodiments, discusses the use of hICN over WiFI network (refer to par 0245).  Muscariello discloses hICN architectures applied in the WiFi access point, to assist the WiFi access point (WiFI AP) to transmit contents.  Muscariello further discusses how the delay in the WiFi network would be mediated with the help of hICN technology incorporated in the WiFi AP.    
Lord, in analogous art, disclosing invented concept on how to mitigate WiFi network throughput issues while optimize the WiFi network performance with data received from WiFi AP (refer to par 0058). Since Muscariello and Lord both are analogous art, and Lords system teaching optimize network performance by adjusting parameters sent to WiFi AP where WiFi AP can self-configure, self-optimize and self-heal (par 0060), it is reasonable to combine Muscariello with Lord’s teaching as Lord’s teaching would allow the system of Muscariello’s to optimize, and speed up the content delivery time.
Therefore, Appellant’s allegation is incorrect. 



Muscariello: 
[0081] Two differences between conventional ICN architectures and hICN architectures can include: (1) naming due to mapping introduced by hICN of content names into IP addresses; and (2) forwarding and routing in which hICN architectures can enable any combination of name-based (e.g., conventional ICN forwarding and routing) and standard location-based (e.g., IP forwarding and routing) over a same IP infrastructure in accordance with various embodiments. Accordingly, hICN communication system 200 provides for the ability to preserve ICN features and advantages, while, at the same time, benefiting from exploiting an existing IP infrastructure. Furthermore, the integration of ICN within an existing IP network as can be provided via hICN communication system 200 advantageously does not require predefining adjacencies at an ICN level in at least one embodiment. In addition, since not all applications can benefit from using ICN, hICN communication system 200 can, in at least one embodiment, enable a selective choice of using IP and/or ICN semantics to perform routing and forwarding, as needed. Thus, in various embodiments, hICN communication system 200 can be used to integrate portions of ICN into existing IP networks while addressing various shortcomings, as discussed previously. As referred to herein in this Specification, the terms ‘semantic’ and ‘construct’ can be used interchangeably.

[0245] Referring to FIG. 16, FIG. 16 is a simplified block diagram 1600 illustrating example details that can be associated with transmitting video over WiFi in an hICN architecture in accordance with some embodiments of the present disclosure. FIG. 16 illustrates a WiFi access point (AP) 1602 that can connect to a number of WiFi station/devices (STA) STA1 1620.1 and STA2 1620.2. In at least one embodiment, WiFi AP 1602 can include one or more processor(s), one or more memory element(s) 1606, storage 1608, control logic 1610, and downlink transmission logic 1612. A downlink transmission buffer can be provisioned for each station such that a first downlink transmission buffer 1614.1 can be provisioned for STA1 1620.1 and a second downlink transmission buffer 1614.2 can be provisioned for STA2 1620.2. During operation, downlink transmission buffers can be added or removed depending for various stations served by the WiFi AP 1602. It should be understood that WiFi AP 1602 can include other logic, network interfaces (e.g., RF transmitters(s), receiver(s), antenna(s), etc.), bus(es), etc., however, these are not shown in order to illustrate other features for the embodiment of FIG. 16.

Lord: 

[0058] Different optimization techniques may be employed by cloud management system 702 for searching the optimized Wi-Fi parameters. In some embodiments, the network optimization goals are evaluated based at least in part on the measurement data received from the APs. For example, an aggregate network throughput may be computed based on throughput measurement data received from the APs. The set of network optimization goals may be represented by an objective function or a cost function in an optimization problem. An optimized Wi-Fi parameter resulting from the search is a feasible solution or optimal solution that minimizes (or maximizes) the objective function subject to different constraints. Since multiple types of Wi-Fi parameters may be adjusted simultaneously during a search, different techniques to combat interference, increase throughput, or maximize coverage may be leveraged at the same time. For example, instead of determining channel allocation and CST individually or locally, they can be optimized simultaneously in a global sense. Some constraints may be requirement constraints that are configurable by the network operator. For example, one requirement constraint may impose a minimum percentage of AP clients in the Wi-Fi networks with a throughput above a certain threshold. 

[0060] With continued reference to FIG. 8, at 810, at least some of the optimized adjustments to the one or more parameters are transmitted to the one or more wireless devices. For example, at least 



2) Appellant argues that there is no teaching on determine a network protocol of several network protocols to use to transmit the request. 
Examiner respectfully disagrees. 
To be specific, Muscariello discloses the system has ability to select between IP and ICN semantics to performs routing and forwarding (select the network semantics and transmit the request refer to par 0081, 0154).  Muscariello discloses forward engine instantiate (e.g., invoke refer to par 0137) the hICN VRF instance(s) (artificial neural network (ANN), refer to par 0134) resides inside the gateway.  hICN VRF instance performs selecting and forwarding operations with received request (refer to par 0300, 0291) using functionalities such as, Content Store (CS) (check if there is any hit, to determine if the packet can be transmit in the first case, refer to par 0156 based on if the PIT entry exist), enhanced Forwarding Information Base (FIB) (par 0272, 0273, FIB store network conditions such as congestion/latency, loss, rate, policy information to assist network selection operation: one of the stored information contain calculated weighted ranking information, refer to par 0272), enhanced Pending Interest Table (PIT) (to verify if conditions being satisfied then information can forward downstream, refer to par 0156) and faces (refer to par 0138, 0139, 0149, par 0273). 
 While hICN VRF instance performs selecting and forwarding operations, hICN VRF instance further intelligently utilize matching rules to select between IP and ICN semantic,  the matching rules (refer to par 0154: matching rules implemented in hICN VCR instance, par 0151) 
Although Muscariello’s teaching did not use the exact word “protocol” for selecting steps, but instead, Muscariello uses the term “semantics”..  Examiner introduced Lord, in the analogous art, teaches it is well known in the art that system can have ability to selecting appropriate protocols in order to perform proper system functionality (refer to par 0035, and 0052).  
Hence, it is clear that Muscariello’s hICN VRF instance has the intelligent (i.e., ANN) to make selection appropriate network semantics in order to process and transmit the received request.  
Muscariello with Lord teaches the alleged missing claim limitation.   
Based on the above reasoning, Appellant’s allegation is incorrect.  

The cited paragraphs for response 2) are reproduced as follow: 
Muscariello: 
[0081] Two differences between conventional ICN architectures and hICN architectures can include: (1) naming due to mapping introduced by hICN of content names into IP addresses; and (2) forwarding and routing in which hICN architectures can enable any combination of name-based (e.g., conventional ICN forwarding and routing) and standard location-based (e.g., IP forwarding and routing) over a same IP infrastructure in accordance with various embodiments. Accordingly, hICN communication system 200 provides for the ability to preserve ICN features and advantages, while, at the same time, benefiting from exploiting an existing IP infrastructure. Furthermore, the integration of ICN within an existing IP network as can be provided via hICN communication system 200 advantageously does not require predefining adjacencies at an ICN level in at least one embodiment. In addition, since not all applications can benefit from using ICN, hICN communication system 200 can, in at least one embodiment, enable a selective choice of using IP and/or ICN semantics to perform routing and forwarding, as needed. Thus, in various embodiments, hICN communication system 200 can be used to integrate portions of ICN into existing IP networks while addressing various shortcomings, as discussed 

[0095] In various embodiments, two possible name mapping schemes for hICN content names can include: [0096] a) Pure IP mapping in which name components of a content name (e.g., prefix, resource identifier, resource name, and segment identifiers) can be encoded in the L3 network (e.g., IP) header. For instance, /ABCDE/ctao/wp/hicn/5 could be encoded in the IP header alone, not extending into a L4 transport (e.g., TCP/UDP) header; or [0097] b) Optimized mapping in which a subset of name components of a content name (e.g., only the prefix and resource identifier) can be encoded in the L3 network header while the remainder of the name components of the content name (e.g., the resource name and segment identifier) can be encoded in the L4 transport header. For instance, /ABCDE/ctao/wp could be encoded in the IP header, and /hicn/5 could be encoded in the transport header.

[0134] In at least one embodiment, hICN-enabled IP routing node 500 may be implemented as a conventional IP router modified by the inclusion of hICN VRF instance 520, which can be instantiated via control logic 514 during operation for forwarding engine 512. Detection function 522 can include instructions that when executed (e.g., via forwarding engine 512 and/or processor(s) 502) can provide for the ability to recognize IP packets carrying an ICN semantic and divert them from the regular forwarding pipeline for forwarding engine 512 to be processed through an ICN stack provided by the hICN VRF instance 520. Details related to an hICN VRF instance are discussed in further detail


[0137] In at least one embodiment, control logic 514 can include instructions that, when executed (e.g., by one or more processor(s) 502 and/or forwarding engine 512), cause hICN-enabled IP routing node 500 to perform operations, which can include, but not be limited to: providing overall control operations of hICN-enabled IP routing node 500; cooperating with other logic, applications, etc. provisioned for hICN-enabled IP routing node 500; maintaining and/or interacting with stored data, information, parameters, etc. (e.g., memory element(s), storage, data structures, databases, tables, etc.); combinations thereof; and/or the like to facilitate various operations as discussed for various embodiments described herein.
[0138] Referring to FIG. 6A, FIG. 6A is a simplified block diagram illustrating example details that can be associated with an example hICN VRF instance 600 in accordance with some embodiments of the present disclosure. The hICN VRF instance 600 can represent any hICN VRF instance that may be instantiated or otherwise provisioned for any hICN-enabled IP routing node (e.g., hICN VRF instance 520 as shown for hICN-enabled IP routing node 500 for the embodiment of FIG. 5) that may be deployed, depending on implementation, to facilitate integration of ICN into an IP network in accordance with various embodiments described herein.
[0139] The hICN VRF instance 600 can perform operations using various ICN-based data structures such as a Content Store (CS) 610 that provides a named-data (e.g., content) cache, a Forwarding Information Base (FIB) 620 that includes, at least in part, name-prefixes and output face associations, and a Pending Interest Table (PIT) 630 that includes, at least in part, a cache of pending interests. The hICN VRF instance can also be provisioned with an hICN face (F.sub.hiCN) 602 and an N number of ICN faces (F.sub.1-F.sub.N) 604.

[0149] In various embodiments, as discussed in further detail herein, PIT and FIB data structures can be enhanced to include other information that can be used to determine forwarding decisions.

720, a detection function 702, and an IP forwarding function 704 that can be provisioned for a forwarding engine 710 for the hICN-enabled IP routing node 700 in accordance with some embodiments of the present disclosure. The hICN VRF instance 720 can include a CS 722, a PIT 724, and a FIB 726. Other elements that may be provisioned for the hICN-enabled IP routing node 700 and/or the hICN VRF instance 720 (e.g., network interfaces, ICN faces, hICN face, processor(s), memory element(s), etc.) are not illustrated for the embodiment of FIG. 7A in order to illustrate other features of the node.

[0154] As illustrated for the embodiment of FIG. 7A, matching rules 706 can include a rule for: determining that an incoming IP packet is an IP Interest packet based on the packet including an ICN semantic and a content semantic (e.g., a content name) in the destination IP address; determining that an incoming packet is an IP Data packet based on the packet including an ICN semantic and a data payload; determining that an incoming IP packet is a regular IP packet based on the packet not including an ICN semantic; or determining that an incoming packet is a malformed packet. A ‘content semantic’ and a ‘locator semantic’ are illustrated for matching rules 706. As referred to herein in this Specification, a ‘content semantic’ can refer to a name-prefix (e.g., a content name) contained in an IP Interest or IP Data packet and a ‘locator semantic’ can refer to an IP address used by a given hICN-enabled IP routing node to determine an adjacent hICN-enabled IP routing node(s) to which to forward an IP Data packet or duplicated IP data packets. A locator semantic carried in IP Interest packets can be the source address of the previous hICN-enabled IP routing node, which a receiving node can use to determine appropriate forwarding for a reverse path IP Data packet that satisfies a given content request. As noted previously, content names can be mapped or encoded into an address space (network layer and/or transport layer) that can be utilized to distinguish name-prefixes (e.g., content semantics) from other addresses that may be used to identify nodes within an IP network.

[0156] For incoming packets diverted to the hICN VRF instance 720, a lookup on the CS 722 can be performed for IP Interest packets or content contained in an IP Data packet can be cached in the CS 722 based on a determination that a PIT entry exists for the name-prefix contained in the IP Data Packet. For a received IP Data packet for which a PIT entry exists for the name-prefix contained in the packet, the destination address field can be overwritten with a source IP address associated with the PIT entry for the name-prefix contained in the IP Data packet and the IP Data packet can be forwarded downstream. If there are multiple PIT entries associated with the name-prefix, then the IP Data packet can be duplicated, the source address of each duplicated packet overwritten with a source IP address contained in the PIT entry, and each packet can be forwarded downstream. If there is no related PIT entry for the name-prefix contained a received IP Data packet, the packet can be discarded.

[0157] Consider an example in which incoming IP packet is formatted as an IP Interest packet and that a lookup is performed on the CS 722 using a content semantic (e.g., the content name) contained in the IP Interest packet. Based on a determination that the content is cached (Y) in the CS 722, an IP packet containing the content (e.g., an IP Data packet) is generated and transmitted by the hICN-enabled IP routing node via the IP forwarding function 704. Additionally, the source IP address contained in the IP Interest packet is written in the destination address of the IP Data packet, before triggering a destination packet transmission towards the same hICN face upon which the IP Interest packet was received.

[0158] Based on a determination that the content is not cached (N) in the CS 722, a lookup can be performed in the PIT using the content semantic (e.g., on the name-prefix/interest array) to determine whether a previous interest has been received for the content name included in the packet. Based on a determination that a previous interest has been received (Y) for the content name, the locator semantic 726 using a LPM of the name-prefix contained in the IP Interest packet is performed to determine outgoing face(s) associated with the name-prefix. Additional operations associated with the PIT 724 are discussed in further detail for the embodiment of FIG. 7B, below.

[0162] For an incoming IP Data packet received at D2, a lookup on the PIT 724 is performed and based on a hit on the content semantic contained in the packet, the destination IP address is stripped from the packet and replaced at D2 with the locator semantic loc(1) stored in the PIT for the content name and the IP Data packet is forwarded further downstream to the next node having an IP address loc(1). As discussed for various embodiments described herein IP Data packets can be transmitted by an hICN-enabled IP routing node upon forwarding a received IP Data packet or when an received IP Interest hits the CS. In the former case, the PIT is inspected for every pending interest that can be satisfied, generates an IP Data packet for each interest that is to be satisfied, and sets the destination IP address of each IP Data packet to the locator IP address of each requestor (either consumers or previous hICN-enabled IP routing nodes on path) for each IP Data packet that is transmitted downstream. In the latter case (e.g., a CS hit), the destination address for an outgoing IP Data packet is replaced with the source IP address of the received IP Interest packet. Source and/or destination address translation operations are crucial to benefit from all the ICN advantages on caching, congestion control, etc.

[0185] A fundamental step for implementing access control is user authentication. In particular, access control mechanisms require user authentication to verify the identity claimed by a user when it request access to a resource. The verification of the user identity allows the access control system to apply the proper access control policy to an access request issued by the user. Current access control systems use a centralized approach in which an Authentication, Authorization and Accounting (AAA) server implements all the different steps to allow or deny users to access a content. The drawback of such a centralized approach is that it increases the communication delay requesting for every request to a content a communication with the central server. This problem is more serious in a mobile network, in which a user might incur a notable degradation of its communication due to the increased delay.

[0192] Consider an operational example in which the fast in-network authentication mechanism can exploit the hash chain verification mechanism. Consider, for example, that after the mobile user authenticates (1020) to the registration server 1008 via edge node 1006.1 and every edge node 1006.1-1006.3 in the IP network 1010 receives (1022) the user security context from the registration server 1008. Consider that the mobile user 1002 transitions (1030) to another geographic location and connects for the first time to a different access point say, for example, edge node 1006.3, The mobile user 1002 can issue (1032) an authentication interest that includes the value for the step of the chain preceding the chain anchor, namely H.sup.n-1(m). An authentication interest can be an IP Interest that includes the chain anchor in the data payload portion of the packet. On receiving of the authentication interest, the edge node 1006.3 can apply the hash function to H.sup.i-1(m) and can determine (1034) whether the resulting value matches with the anchor of the chain (e.g., H.sup.n(m)) contained in the security user context. Based on a determination that the two values match, the edge node 1006.3 can forward (1036) the IP Interest toward the requested resource or service and the requested resource can be sent (not shown) to the mobile user according to embodiments discussed herein. In some embodiments, an authorization can be performed in which an edge node grants access to a mobile user by communicating (1038) an explicit grant to the mobile user. Subsequent user movements would be repeated as described above. Each time a mobile user moves from one access point to another, the user would authenticate to the target access point 

[0272] Leveraging the architecture of ICN and hICN, a heterogeneous access gateway, (e.g., heterogeneous access gateway 1902), can be deployed in a communication system (e.g., communication system 1900) in order to determine optimum radio accesses through which a given terminal (e.g., terminal 1930) can receive content from one or more producer(s) (e.g., producer(s) 1932). In at least one embodiment, a FIB for the gateway 1902 can be enhanced to store information or values related to various network conditions such as, for example congestion, latency, loss rate, etc., policy information for the terminal, access network ranking information, combinations thereof or the like to enable access network selection operations as discussed herein.

[0273] In at least one embodiment, network conditions can be determined by the gateway 1902 by observing local traffic and performing calculations based on PIT entries. For example, network congestion for a given access can be calculated based on a number of outstanding interests associated with the given access. In another example, latency can be calculated based on an end-to-end RTT associated with a given access based on time stamps for interest and data messages. In still another example, packet loss rates can be calculated based on pending interests that have been timed-out or for which a NACK has been received. Other network conditions can be calculated or determined using similar means and methods. In at least one embodiment, the radio accesses can be ranked based on network conditions determined for each access by the gateway 1902 and the ranking for each access can be stored in the FIB. In at least one embodiment, radio accesses can be ranked and their rankings averaged over time in order to determine a weighted rank for each access, which can be stored in the FIB. In some embodiments, an access can be selected to handle traffic (e.g., packets) for a given service class based, at least in part on a rank or weighted rank of the access. In still some embodiments, an access can be selected to handle traffic for a given service class based on a random selection of accesses while ensuring that certain service class policy or policies are satisfied. These example embodiments are just a few of the many possible options by which accesses may be selected for one or more service classes and are not meant to limit the broad scope of the present disclosure. Virtually any other options for selecting accesses for one or more service classes can be provided using similar means and methods as those described herein and, thus, are clearly within the scope of the present disclosure.

[0291] In various embodiments, ICN logic 2116 can include instructions that, when executed, enables heterogeneous access gateway 2100 to perform ICN operations as discussed for various embodiments described herein including providing network layer functionality for the FIB, PIT, CS and any faces provisioned for the gateway.

[0300] For SR implementations, SR labels, which can be used over MPLS or over IPv6, can guide location-dependent IP routing that the hICN name-based routing builds upon. In at least one embodiment, the path followed by an IP Interest having a content name in the destination address field can be determined by SR label-switching (either using MPLS labels of IPv6 addresses) until the packet is intercepted by an hICN-enabled IP routing node. The hICN-enabled IP routing node can perform the additional hICN forwarding operations (e.g., CS/PIT/FIB) and can modify the source/destination address fields as discussed herein. Beyond coexistence with SR, a hICN communication system can, in some embodiments, leverage segment routing headers and functions to exploit the additional packet state to carry a larger name, content metadata, or to encode forwarding policies. Different options are possible. For instance, in at least one embodiment, it may be possible to encode a larger name using Destination address field plus SR segments. In another embodiment, it may be possible to encode ICN adjacencies using segments rather than Source/Destination address fields rewrite (in SR regions with fallback on SRC/DST rewrite outside SR regions).

Lord: 
[0035] FIG. 2 illustrates a block diagram of an embodiment of a cloud management system 200 providing configuration, monitoring, analytics, security, optimization, and radio resource management of heterogeneous wireless devices. Heterogeneous wireless devices include Wi-Fi APs, small cell LTE eNodeBs, 2G (second-generation wireless telephone technology) and 3G (third generation of mobile telecommunications technology) cellular base stations, dual-mode Wi-Fi/cellular devices, millimeter wave devices, cognitive radio devices, and other wireless terminals operating in the licensed and/or unlicensed spectral bands. As shown in FIG. 2, cloud management system 200 may reside in a public or private cloud 202. The managed devices are heterogeneous; they can be provided by any hardware vendor and/or use any silicon vendor's chipsets for the underlying wireless functionality. In some embodiments, these heterogeneous devices are managed through an open broadband interface (OBI), which defines the messaging protocol for exchanging information between the wireless devices and cloud management system 200. Other interfaces with generic messaging protocols may alternatively be used. Any existing network can serve as the backbone network over which the OBI operates, and existing management interfaces such as TR-069 (Technical report 069) and SNMP (Simple Network Management protocol) can be incorporated into the OBI. Parameters of the wireless devices to be adjusted or accessed by cloud management system 200, which are described in greater detail below, are defined by a standard API (application programming interface), which can be supported by some or all of the device manufacturers. For devices that do not support the API, a software agent on the device implemented via open-source software on silicon firmware can provide the same interface functionality as the OBI. In addition, a software application may be downloaded onto the wireless device (e.g., AP or client) for more complete and fine-grained data capture and analytics.

[0052] FIG. 8 is a flow chart illustrating an embodiment of a process 800 for automatically and dynamically configuring and updating parameters in one or more networks to optimize the overall network performance. Examples of heterogeneous network management by the process of FIG. 8 are discussed below, in particular management of Wi-Fi and cellular networks. However, process 800 may be used to configure and update parameters in other types of networks, e.g., LTE networks, millimeter wave networks, and cognitive radio networks, as well. In one example, process 800 may be used to configure and update Wi-Fi AP parameters in one or more Wi-Fi networks to optimize the overall network performance. Process 800 is a process that runs on cloud management system 702 in FIG. 7. As an illustrative example, process 800 is described herein as a process for cloud-based RRM for Wi-Fi networks. Cloud-based RRM for Wi-Fi networks provides interference management and dynamically optimized reuse of spectrum to enhance Wi-Fi capacity, coverage, and overall throughput. It allows an operator or enterprise to ensure reliability and performance predictability, such that the Wi-Fi network achieves carrier-grade performance with low probability of outage. Energy-consumption minimization, potentially based on load, and outage probability minimization can also be incorporated into the algorithm. Cloud-based RRM may adjust the parameters of any given AP in the network to globally optimize its performance metrics. By optimizing parameter settings across all APs under its control, the cloud-based management system can improve network performance and reduce interference far better than a distributed optimization scheme. The parameters which are typically adjusted at each AP include channel allocation, transmit power, carrier sense threshold levels, and multiple-input multiple-output (MIMO) antenna parameters (for 802.11n/ac APs). The RRM global optimization makes use of measurements taken by the APs about both their clients and clients connected to neighboring APs, including receive signal strength (RSSI), channel quality, throughput, and packet error rate. The measurements are sent via the OBI (or other interface) to cloud management system 702, which then computes the configuration parameters for each AP and sends them to the AP through the OBI.


  Examiner respectfully disagrees. 
 Although Appellant claiming the inference engine is a spiking neural network, the claimed spiking neural network does not contain function definition that is well known in the art. The instant specification provides example disclosure on “spiking neural network”:  Paragraph 0037 of the instant specification indicates a spiking neural network maybe executed at both the network convergence shim 205 and/or RAT convergence shim. Instant application further discloses that the spiking neural network has functionality to determine the network protocol and/or to determine the physical layer RAT to be used for a given request.  
As disclosed in response 2) Muscariello discloses an inference engine (ANN) or a spiking neural network which comprising the spiking neural network functions required by the instant specification: Muscariello discloses an inference engine maybe executed at network convergence shim and/or RAT convergence shim (Muscariello indicates various embodiments and/or example provided herein may references layers for OSC models includes L1-L7, which includes the physical layer (L1)  Muscariello further discloses the radio accesses can be associated with RAT type (refer to par 0032) in the ICN environment.  In addition, Muscariello discloses the hICN can be performed using IP network constructs and ICN constructs (refer to par 0035).  
In another words, Muscariello discloses the inference engine (i.e., ANN/Spiking Neural network) performs (e.g., executed) at the network convergence shim (IP construct) and/or  RAT convergence shim (ICN constructs). Furthermore, the inference engine determines the network protocol and/or to determine the physical layer RAT to be used for a given request (as indicated in response 2), that the inference engine determines the network schema for a given request).  

The cited paragraphs for response 3) are reproduced as follow: 
Muscariello: 
[0032] A method is provided in one example embodiment and may include receiving an interest message at a gateway, wherein the gateway provides connectivity to a plurality of radio accesses that interface with an Information-Centric Networking-based (ICN-based) network; identifying a service class associated with the interest message; selecting a particular radio access of the plurality of radio accesses to handle traffic for the interest message based on at least one of: one or more policies associated with the service class, one or more policies associated with the plurality of radio accesses, and network conditions associated with the plurality of radio accesses; and forwarding the interest message to the particular radio access. Each radio access of the plurality of radio accesses can be associated with each of a radio access technology (RAT) type.

[0035] In still some cases, the method can further include: storing network condition information associated with each radio access of the plurality of radio accesses in a Forwarding Information Base (FIB) of the gateway. In still some cases, the ICN-based network can be one of: a content-centric network; a named data network; and an Internet Protocol (IP) network provisioned with at least one hybrid ICN-enabled routing node. In some instances, the at least one hybrid ICN-enabled routing node can be capable of performing packet forwarding using both IP networking constructs and ICN constructs.

[0037] The following foundational information may be viewed as a basis from which the disclosure may be properly explained. Such information is offered for purposes of explanation only and, accordingly, should not be construed in any way to limit the broad applications and teachings of the present disclosure. Various embodiments and/or examples provided herein may reference layers for the Open Systems Interconnect (OSI) model including: Layer 1 (L1) physical (PHY) layer, Layer 2 (L2) data link layer, Layer 3 (L3) network layer, Layer 4 (L4) transport layer, Layer 5 (L5) session layer, Layer 6 (L6) presentation layer, and Layer 7 (L7) application layer.

4) Dependent claims 4-6, 12-14, 20-22: Appellant argues that the references fail to teach using the “hint” as stated in the claim limitation: 
Examiner respectfully disagrees. 
Muscariello discusses the customer application (application layer) when generated the request, header portions of the request is preset (see par 0111, 0113, 0117, 0121).  Once gateway received the generated request, the hICN VRF instance inside the gateway processes such information that contain the preset header information and use the preset header information (i.e., 
Therefore, Appellant’s allegation is incorrect.  
 
The cited paragraphs for response 4) are reproduced as follow: 
Muscariello

[0111] In at least one embodiment, the destination address field of the network layer header portion 310 can include a full content name for a resource (e.g., content) desired by a consumer. In another embodiment, the destination address field of the network layer header portion 310 can include a first portion of a content name for a resource desired by a consumer and the destination port field of the transport layer header portion 320 can include a remaining portion of the content name for the resource desired by the consumer.

[0113] As illustrated in FIG. 3B, example IPv4 IP Data packet 350 can include a network layer header portion 360 and a data payload portion 390. In some embodiments, example IPv4 IP Data packet 350 can include a transport layer (e.g., TCP/UDP) header portion 380. In still some embodiments, example IPv4 Data packet can include an Authentication Header (AH) header portion 370. In various embodiments, an ICN semantic can be set in one or more bit(s) or the like for any combination of fields for the network layer header portion 360.

[0117] Referring to FIGS. 4A-4B, FIGS. 4A-4B are simplified schematic diagrams illustrating example details that can be associated with an example IPv6 IP Interest packet 400 and example IPv6 Data Packet 450 that can be enhanced to carry ICN semantics in accordance with various embodiments described herein. As illustrated in FIG. 4A, example IPv6 IP Interest packet 400 can include a network layer (e.g., IP) header portion 410. In some embodiments, example IPv6 IP Interest packet 400 can include a transport layer (e.g., TCP/UDP) header portion 420. In various embodiments, an ICN semantic can be set in one or more bit(s) or the like for any combination of fields for the network layer header portion 410.

[0121] In various embodiments, an ICN semantic can be set in one or more bit(s) or the like for any combination of the Version (Ver) field, the Traffic Class (IHL) field, and/or the Flow Label field of the network layer header portion 460.

[0134] In at least one embodiment, hICN-enabled IP routing node 500 may be implemented as a conventional IP router modified by the inclusion of hICN VRF instance 520, which can be instantiated via control logic 514 during operation for forwarding engine 512. Detection function 522 can include instructions that when executed (e.g., via forwarding engine 512 and/or processor(s) 502) can provide for the ability to recognize IP packets carrying an ICN semantic and divert them from the regular forwarding pipeline for forwarding engine 512 to be processed through an ICN stack provided by the hICN VRF instance 520. Details related to an hICN VRF instance are discussed in further detail



Examiner respectfully disagrees. 
Muscariello discloses that its invention provides secure heterogeneous access (i.e., geographical coverage access): WiFi, Millimeter Wave Wireless communication, Long Term Evolution (LTE) etc, Muscariello further discloses the gateway/router regulate user access with authentication scheme (refer to par 0185, 0186, 0188). 
Muscariello provides examples on how users located in one geographical location and wish to obtain the content by issuing the request (refer to par 0192), the system of Muscariello allows and provides authentication based on users access policy (geographical restriction), to allow or reject the access the requested content, refer to par 0192, 0300 (location-dependent routing guide).
Therefore, Appellant’s allegation is incorrect.  The references in combination do teach the alleged missing limitation “wherein the ICN packet includes a geographic restriction in a name of the ICN packet”.  

The cited paragraphs for response 4) are reproduced as follow: 
Muscariello

[0185] A fundamental step for implementing access control is user authentication. In particular, access control mechanisms require user authentication to verify the identity claimed by a user when it request access to a resource. The verification of the user identity allows the access control system to apply the proper access control policy to an access request issued by the user. Current access control systems use a centralized approach in which an Authentication, Authorization and Accounting (AAA) server implements all the different steps to allow or deny users to access a content. The drawback of such a centralized approach is that it increases the communication delay requesting for every request to a content 
[0186] To address this issue, a distributed approach as illustrated for the embodiment of FIG. 10 can provide for in-network authentication for a given user directly on the router to which the user is connecting, thus reducing authentication delay in accordance with one potential embodiment. The distributed approach can, in turn, provide for the design and implementation of distributed access control mechanism that exploits hICN routers to regulate user access to ICN content. The application of fast user and service authentication in the network is important, because the authentication scheme paves the way for secure network and service access in the 5G space where a user and a service would be delivered using very heterogeneous accesses: WiFi, Millimeter Wave Wireless communication (mm.Wave), Long Term Evolution (LTE), LTE-U, etc.
[0188] Leveraging ICN network principles can provide content security and user identity management in a more flexible way. As illustrated in the embodiment of FIG. 10, a fast and distributed authentication mechanism can be implemented for mobile users (e.g., UE 1002) that desire access to content or services while moving in the network. In at least one embodiment, the mechanism exploits the ICN content based communications to verify a user's claimed user identity and bind it with user requests for accessing content or services. Thus, this mechanism can implement per-content request access control by applying access policies on the verified user identity. The mechanism can be facilitated through the use of the hash-chains to implement a fast and computationally lightweight user authentication that allows a distributed user authentication among the access point of a network. More specifically, hash-chains can be applied to authenticate consumers transmitting IP Interests to access content (e.g., via the ICNET socket). 

[0192] Consider an operational example in which the fast in-network authentication mechanism can exploit the hash chain verification mechanism. Consider, for example, that after the mobile user authenticates (1020) to the registration server 1008 via edge node 1006.1 and every edge node 1006.1-1006.3 in the IP network 1010 receives (1022) the user security context from the registration server 1008. Consider that the mobile user 1002 transitions (1030) to another geographic location and connects for the first time to a different access point say, for example, edge node 1006.3, The mobile user 1002 can issue (1032) an authentication interest that includes the value for the step of the chain preceding the chain anchor, namely H.sup.n-1(m). An authentication interest can be an IP Interest that includes the chain anchor in the data payload portion of the packet. On receiving of the authentication interest, the edge node 1006.3 can apply the hash function to H.sup.i-1(m) and can determine (1034) whether the resulting value matches with the anchor of the chain (e.g., H.sup.n(m)) contained in the security user context. Based on a determination that the two values match, the edge node 1006.3 can forward (1036) the IP Interest toward the requested resource or service and the requested resource can be sent (not shown) to the mobile user according to embodiments discussed herein. In some embodiments, an authorization can be performed in which an edge node grants access to a mobile user by communicating (1038) an explicit grant to the mobile user. Subsequent user movements would be repeated as described above. Each time a mobile user moves from one access point to another, the user would authenticate to the target access point by releasing the step in the chain that precedes the step used in the last fast authentication step (e.g., that precedes the anchor of the chain).


[0300] For SR implementations, SR labels, which can be used over MPLS or over IPv6, can guide location-dependent IP routing that the hICN name-based routing builds upon. In at least one embodiment, the path followed by an IP Interest having a content name in the destination address field can be determined by SR label-switching (either using MPLS labels of IPv6 addresses) until the packet is 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KAREN C TANG/
Conferees:

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        
/LIANG CHE A WANG/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013..